
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 975
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Ms. Schwartz (for
			 herself, Mr. Holden,
			 Mr. Burgess,
			 Mr. Meek of Florida,
			 Mr. Pastor of Arizona,
			 Mr. Cleaver,
			 Mr. Gerlach,
			 Mr. Hastings of Florida,
			 Mr. Moore of Kansas,
			 Mr. Blumenauer,
			 Ms. Velázquez,
			 Ms. Lee of California,
			 Ms. Kaptur,
			 Mr. Fattah,
			 Mr. Serrano,
			 Mr. Meeks of New York,
			 Mr. Platts,
			 Mr. Ellison,
			 Mr. Rangel,
			 Ms. Matsui,
			 Ms. Chu, Mrs. Dahlkemper, Mr.
			 Honda, Mr. Davis of
			 Illinois, Ms. Sutton,
			 Ms. Castor of Florida,
			 Ms. Watson,
			 Mr. Inslee,
			 Mr. McGovern,
			 Ms. Clarke,
			 Mr. Cardoza,
			 Mr. Hinchey, and
			 Ms. Woolsey) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Recognizing the potential for a national
		  fresh food financing initiative to provide an effective and economically
		  sustainable solution to the problem of limited access to healthy foods in
		  underserved urban, suburban, and rural low-income communities, while also
		  improving health and stimulating local economic development.
	
	
		Whereas the Nation faces an obesity epidemic in which 30.5
			 percent of children ages 10 through 17 are overweight or obese;
		Whereas the obesity epidemic contributes to increasing
			 rates of chronic illness, including diabetes, heart disease, and cancer;
		Whereas the obesity epidemic cost the country $147 billion
			 in medical expenses in 2008, and this cost is expected to rise in the
			 future;
		Whereas the Department of Agriculture conservatively
			 estimates that more than 23 million Americans live in low-income communities
			 and do not have access to a supermarket or large grocery store within one mile
			 of their home;
		Whereas more than 70 studies show that access to healthy
			 food is particularly a problem in many low-income urban and rural communities
			 and minority communities, and studies have shown that better access to healthy
			 food in low-income and minority communities is linked to lower levels of
			 obesity and better health outcomes;
		Whereas children from low-income families are twice as
			 likely to be overweight as those from higher income families, and
			 African-American and Hispanic children are more likely than Caucasian children
			 to be obese;
		Whereas studies show that when healthy foods are
			 available, people will increase their consumption of fruits and
			 vegetables;
		Whereas leading public health experts, including the
			 Centers for Disease Control and Prevention, the American Heart Association, the
			 Institute of Medicine, and the American Public Health Association, agree that
			 providing improved access to supermarkets and large grocery stores is needed to
			 improve public health and prevent obesity;
		Whereas developing high quality fresh food retail outlets
			 creates jobs, expands markets for farmers in the United States, and supports
			 economic vitality in underserved communities;
		Whereas an innovative State-initiated public-private
			 partnership, the Pennsylvania Fresh Food Financing Initiative, is supporting 70
			 new or improved supermarkets, grocery stores, and farmers’ markets in
			 underserved urban and rural communities, leveraging a $30 million State grant
			 to generate $165 million in private investment, creating or retaining more than
			 4,800 part- and full-time jobs, and increasing access to healthy food for more
			 than 400,000 residents;
		Whereas a single 57,000-square-foot new store financed by
			 the Pennsylvania initiative and located in a low-income neighborhood in
			 Philadelphia created 370 jobs for area residents and generated $540,910 of
			 local tax revenue in one year;
		Whereas the Pennsylvania initiative has been nationally
			 recognized as an innovative model by the Centers for Disease Control and
			 Prevention, the National Conference of State Legislatures, Harvard’s Kennedy
			 School of Government, and the National Governors Association;
		Whereas the State of New York has recently announced a
			 comprehensive effort to increase the number of fresh food markets in
			 underserved communities, including a $10 million State investment to create the
			 Healthy Foods, Healthy Communities Initiative, which will provide grants and
			 loans to eligible food markets across the State;
		Whereas States across the country, including Illinois,
			 Louisiana, and New Jersey, have recognized the problem of food access in many
			 low-income communities and are working to create financing programs to
			 encourage supermarkets, grocery stores, and other fresh food markets to locate
			 in these underserved communities; and
		Whereas a national fresh food financing initiative would
			 provide communities across the United States with critical one-time loan and
			 grant financing to help fresh food retailers overcome initial barriers to entry
			 into underserved, low-income communities, and would support renovation and
			 expansion of existing stores so they can provide the healthy foods that
			 communities want and need: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the potential for a national fresh food financing initiative—
			(1)to provide an
			 effective and economically sustainable solution to the problem of limited
			 access to healthy foods in underserved urban, suburban, and rural low-income
			 communities; and
			(2)to help reduce
			 health disparities and improve the health of families and children, create
			 jobs, and stimulate local economic development in low-income
			 communities.
			
